Order entered September 5, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00144-CR

                        TENEKA KASHUN ALEXANDER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F09-21009-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On July 9, 2013, we ordered the trial court to make findings of fact regarding why the

reporter’s record had not been filed. On September 3, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the July 9, 2013 order requiring

findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    LANA MYERS
                                                              JUSTICE